Citation Nr: 1753942	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for acid reflux, a hiatal hernia, and post-gastrectomy syndrome.

2.  Entitlement to service connection for a pseudo-tumor in the left eye, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.W.



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Air Force from February 1957 to February 1980.

These matters come before the Board of Veterans' Appeals (Board ) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the course of the instant appeal, the RO in Lincoln, Nebraska found clear and unmistakable error in a prior rating decision that assigned separate compensable ratings for both post-gastrectomy syndrome and acid reflux with a hiatal hernia.  In a December 2013 rating decision, they combined the evaluations.  As such, the increased evaluation claim properly before the Board is best characterized as entitlement to in excess of a combined 20 percent evaluation for these disabilities.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it must remand these matters for further evidentiary development.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of its duties to assist, VA must make reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board also notes that when relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).

Here, the record indicates that the Veteran has been receiving private treatment for each of the disabilities currently on appeal, but the claims file does not contain evidence that VA sought to obtain these potentially relevant medical records.  For instance, a VA treatment note from September 2011 reported that the Veteran was actively prescribed medication for his abdominal and digestive symptoms from his "outside gastroenterologist."  The record does contain a single private gastroenterological treatment note from August 2014.  However, this is the only private record relating to care for the Veteran's post-gastrectomy syndrome, acid reflux, or hiatal hernia.  The Board finds that VA must make reasonable attempts to secure the outstanding private treatment records relating to these conditions.

With respect to the Veteran's claim for service connection, there is some confusion in the record regarding the Veteran's specific eye-related diagnosis.  The Veteran has repeatedly characterized this disability as a pseudo-tumor.  A VA treatment note from as early as October 2005 also includes a diagnosis of a pseudo-tumor, but subsequent VA treatment notes simply report a history of this condition or characterize the disability as a history of "optic neuropathy."  Of particular relevance here, a VA treatment note from July 2013 indicates that the Veteran has been treated for this condition by a private physician at the University of California, Davis.  

At the hearing, the Veteran confirmed that he was receiving treatment from a physician at that facility and also stated that he was receiving treatment at the medical center in Sacramento's Air Force Base.  Unfortunately, it does not appear that efforts have been made to secure these relevant treatment notes.  Upon remand, VA should attempt to secure them and evaluate them in connection with the Veteran's claim for service connection of this condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact the Veteran and ask him to provide information regarding all private and non-VA treatment he has received for his gastrointestinal symptoms and his claimed pseudo-tumor.  For each provider identified, to include the physician at the University of California, Davis, the Sacramento Air Force Base, and any private gastroenterologist, ask the Veteran to provide authorization for the release of his medical records.  Thereafter, make reasonable attempts to obtain any records identified and associate them with the Veteran's claims file.

3.  After ensuring compliance with items one and two, conduct any other development deemed necessary, to include consideration of whether to obtain a current medical examination regarding the Veteran's claim for an increased evaluation.

4.  Finally, readjudicate the Veteran's claims.  If any claim is not granted to his satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




